    Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Allergan PLC Securities Litigation   No. 18 Civ. 12089 (CM)(GWG)




           DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO
                  LEAD PLAINTIFF’S MOTION TO COMPEL
       Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 2 of 25




                                                   TABLE OF CONTENTS
                                                                                                                                     Page
PRELIMINARY STATEMENT .................................................................................................... 1
PROCEDURAL BACKGROUND ................................................................................................. 2
ARGUMENT .................................................................................................................................. 6
     I. DEFENDANTS HAVE PROPERLY CLAIMED PRIVILEGE OVER DOCUMENTS
        RELATING TO SO-CALLED “BUSINESS-RELATED MATTERS” FOR WHICH NO
        INDIVIDUAL ATTORNEYS ARE IDENTIFIED ............................................................ 7
     II. DEFENDANTS HAVE PROPERLY CLAIMED PRIVILEGE OVER DOCUMENTS
         RELATING TO SO-CALLED “BUSINESS-RELATED MATTERS” ON WHICH
         ATTORNEYS WERE COPIED ....................................................................................... 11
     III. DEFENDANTS HAVE PROPERLY CLAIMED PRIVILEGE OVER DOCUMENTS
          RELATING TO SO-CALLED “POSSIBLY LEGAL SUBJECT MATTERS” FOR
          WHICH NO INDIVIDUAL ATTORNEYS ARE IDENTIFIED .................................... 14
     IV. DEFENDANTS HAVE NOT WAIVED PRIVILEGE OVER DOCUMENTS SHARED
         WITH THIRD PARTY CONSULTANTS ....................................................................... 14
     V. DEFENDANTS HAVE NOT WAIVED PRIVILEGE OVER DOCUMENTS
        PURPORTED TO HAVE BEEN “WIDELY DISSEMINATED” TO ALLERGAN
        EMPLOYEES ................................................................................................................... 14
CONCLUSION ............................................................................................................................. 20




                                                                      i
       Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 3 of 25




                                            TABLE OF AUTHORITIES

Federal Cases

Am. C.L. Liberties Union v. U.S. Dep’t of Just.,
   90 F. Supp. 3d 201 (S.D.N.Y. 2015)..........................................................................................7

Bank Brussels Lambert v. Credit Lyonnais (Suisse) S.A.,
   160 F.R.D. 437 (S.D.N.Y. 1995) .........................................................................................7, 10

Certain Underwriters at Lloyds’s v. Nat’l R.R. Passenger Corp.,
   162 F. Supp. 3d 145 (E.D.N.Y. 2016) .......................................................................................8

Excess Ins. Co., Ltd. v. Rochdale Ins. Co.,
   No. 05 Civ. 10174, 2007 WL 2900217 (S.D.N.Y. Oct. 4, 2007) ..............................................9

Gen. Elec. Co. v. United States,
   No. 3:14-CV-00190 (JAM), 2015 WL 5443479 (D. Conn. Sept. 15, 2015) .....................10, 12

In re Abilify (Aripiprazole) Prods. Liab. Litig.,
    No. 3:15-md-2734, 2017 WL 6757558 (N.D. Fla. Dec. 29, 2017)..........................................16

In re Buspirone Antitrust Litig.,
    211 F.R.D. 249 (S.D.N.Y. 2002) ................................................................................. 11-13, 20

In re Copper Mkt. Antitrust Litig.,
    200 F.R.D. 213 (S.D.N.Y. 2001) .............................................................................................18

In re Currency Conversion Antitrust Litig.,
    No. 05 Civ. 7116(WHP)(THK), 2010 WL 4365548 (S.D.N.Y. Nov. 3, 2010) .............7, 10, 14

In re Grand Jury Subpoenas Dated March 24, 2003,
    265 F. Supp. 2d 321 (S.D.N.Y. 2003).......................................................................... 15-16, 19

In re N.Y. Renu with Moistureloc Prod. Liab. Litig.,
    No. MDL 1785, 2008 WL 2338552 (D.S.C. May 8, 2008) .....................................................11

In re Pfizer, Inc. Sec. Litig.,
    No. 90 Civ. 1260 (SS), 1993 WL 561125 (S.D.N.Y. Dec. 23, 1993) .....................................12

In re Rivastigmine Pat. Litig.,.,
    237 F.R.D. 69, 84 (S.D.N.Y. 2006) ...........................................................................................8




                                                                ii
       Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 4 of 25




Pearlstein v. Blackberry Ltd,
   No. 13-CV-7060, 2019 WL 2281280 (S.D.N.Y. May 29, 2019) ............................................17

S.E.C. v. Beacon Hill Asset Mgmt. LLC,
    231 F.R.D. 134 (S.D.N.Y. 2004) ......................................................................................... 9-10

Scott v. Chipotle Mexican Grill, Inc.,
   94 F. Supp. 3d 585 (S.D.N.Y. 2015)....................................................................................7, 20

TVT Records, Inc. v. The Island Def Jam Music Grp.,
   No. 02 Civ. 6644, 2003 WL 749801 (S.D.N.Y. Mar. 5, 2003) ...............................................11

United States v. Mejia,
   655 F.3d 126 (2d Cir. 2011).....................................................................................................20

Universal Standard Inc. v. Target Corp.,
   331 F.R.D. 80 (S.D.N.Y. 2019) ...............................................................................................14

Other Authorities

8 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice &
   Procedure § 2016.1 ....................................................................................................................9

Mark Magnusson et al., The Epidemiology of Breast Implant-Associated Anaplastic
   Large Cell Lymphoma in Australia and New Zealand Confirms the Highest Risk for
   Grade 4 Surface Breast Implants ...............................................................................................3




                                                                    iii
     Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 5 of 25




        Defendants Allergan plc (“Allergan” or the “Company”), Brenton L. Saunders, Maria

Terasa Hilado, Matthew M. Walsh, Frances DeSena, Mark Marmur, Paul Bisaro, and William

Meury (collectively, “Defendants”), by and through their undersigned counsel, respectfully

submit this memorandum of law in opposition to Lead Plaintiff DeKalb County Pension Fund’s

(“DeKalb” or “Plaintiff”) Motion to Compel.

                                 PRELIMINARY STATEMENT

        Plaintiff’s motion to compel is the culmination of a persistent effort by Plaintiff to burden

the Court with generic, vague, and constantly evolving privilege objections to a multitude of

documents, without first engaging in any meaningful attempts to meet and confer with

Defendants concerning those issues. Indeed, since Plaintiff’s last attempt to raise privilege

issues with the Court—a letter request raising a number of issues that had not previously been

discussed with Defendants and challenging many documents on grounds that had never been

raised before, which was prematurely filed while Defendants were still undertaking an extensive

re-review to address the meritless privilege issues originally raised by Plaintiff—Defendants

have completed their re-review of thousands of documents, have produced hundreds of

additional documents, and have revised the descriptions of hundreds of others on their Privilege

Logs. In response to these extensive (and burdensome) efforts by Defendants, however,

Plaintiffs merely sent a perfunctory letter stating their belief that attorney client privilege did not

apply or had been waived, and proceeded to file the instant motion. Moreover, this motion—like

the one before it—again reframes the privilege issues raised by Plaintiff in a way that bears little

resemblance to the ones originally discussed by the parties, and further challenges additional

documents on additional grounds that were never previously raised with Defendants. Plaintiff’s
     Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 6 of 25




failure to engage in good-faith meet-and-confer efforts on these issues thus provides an

independent basis to deny its motion.

       But even putting aside the procedural shortcomings of Plaintiff’s motion, Plaintiff’s

generic challenges to Defendants’ privilege designations also fail on the merits. Indeed, those

challenges rely on a number of sweeping assertions that have no basis in law, including that a

party must specifically name the individual attorney involved in a communication to assert

privilege, that an email can only be privileged if it is sent to or from an attorney, that legal advice

is not privileged if it concerns a “business-related” subject, and that the presence of any third

party automatically waives privilege. Similarly, Plaintiff also advances a number of unsupported

characterizations of Defendants’ privilege review that have no basis in fact, including contending

without any support that Defendants “ha[ve] not even made an effort to determine whether any

attorney was involved” or are “unable to determine whether any attorney was involved,”

Memorandum of Law In Support of Lead Plaintiff’s Motion to Compel (“Pl.’s Br.”) at 10-11,

ECF No. 24 at 10-11, which are contradicted by the extensive logs prepared by Defendants that

have responded to every issue previously raised by Plaintiff. In sum, the bright-line rules

advanced by Plaintiff do not exist, and Defendants have amply supported their privilege

assertions through multiple reviews of the documents previously challenged by Plaintiff.

       Accordingly, for these reasons and those described in more detail below, Plaintiff’s

motion should be denied in its entirety.

                                PROCEDURAL BACKGROUND

       This is a putative securities fraud class action brought on behalf of investors in Allergan

securities. See Consolidated Amended Complaint, ECF No. 58. Following the district court’s

dismissal of nearly all of Plaintiff’s claims, only a single narrow claim remains in the case. See



                                                  2
     Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 7 of 25




Decision and Order Granting in Part and Denying in Part Defendants Motion to Dismiss, ECF

No. 81. That claim, which alleges that Allergan’s textured breast implants are “more closely

associated with the incidence of BIA-ALCL than other breast implants on the market,” id. at 43,

is demonstrably false based on currently-available medical literature.1

        Nonetheless, Defendants have produced extensive discovery in this case. In all,

Defendants have produced documents from twenty-five separate custodians totaling 542,393

pages. Declaration Of Jared Gerber In Opposition To Lead Plaintiff’s Motion To Compel

(Gerber Decl.) ¶ 2. Out of these significant productions, Defendants withheld 6,236 documents

as privileged and produced another 1,843 documents with privilege redactions. Id. Notably,

however, Defendants’ productions included many documents that copied lawyers and/or were

labeled “privileged and confidential,” where Defendants determined that those documents were

not actually privileged, a fact that Plaintiff’s motion to compel failed to disclose to the Court

even though Plaintiff used many such documents during their depositions of Defendants. Id. ¶ 3.

        Defendants first produced their Privilege Withhold Log and Privilege Redact Log

(together, the “Privilege Logs”) to the prior lead plaintiff on July 27, 2020. Id. ¶ 4. As set forth

in Local Rule 26.2, those Privilege Logs identified: (i) the type of document being withheld or

redacted (e.g., email, presentation, etc.); (ii) the date and time; (iii) any individuals in the “To,”

“From,” and “CC/BCC” lines of emails; (iv) the “Privilege Basis” (e.g., requesting legal advice,

providing legal advice, etc.); (v) the “Privilege Subject Matter”; and (vi) the “Privilege Type”

(i.e., attorney client or work product). See Declaration of James M. Wilson, Jr. (“Wilson Decl.”),

Ex. 3 & 4, ECF No. 248. On September 17, 2020, at the request of the prior lead plaintiff,



1
 See Mark Magnusson et al., The Epidemiology of Breast Implant-Associated Anaplastic Large Cell Lymphoma in
Australia and New Zealand Confirms the Highest Risk for Grade 4 Surface Breast Implants, 143 Plastic and
Reconstructive Surgery J. 1285, 1288-89 (May 2019).


                                                     3
      Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 8 of 25




Defendants also produced a revised withhold log that, where available, listed the specific

attorneys on the underlying advice for log entries that did not otherwise indicate an attorney in

the “To,” “From,” or “CC/BCC” columns, as well as a list of file names for any attachments that

were withheld. Id. at ¶ 5.

           After the prior lead plaintiff was rejected as an inadequate class representative, DeKalb

was appointed as the new lead plaintiff on December 7, 2020. See Decision and Order

Appointing DeKalb County as Lead Plaintiff and Faruqi and Faruqi as Lead Counsel, ECF No.

193. Just four days later, on December 11, 2020, Defendants sent their Privilege Logs, as well as

the revised withhold log, to DeKalb. Gerber Decl. ¶ 6. Plaintiff did not raise any issues with

those privilege logs until more than four months later, at the end of April 21, 2021, when it sent

Defendants a letter challenging Defendants’ privilege claims on multiple grounds, including

asserting that the so-called “fiduciary exception” to privilege applied to certain categories of

documents, that privilege had allegedly been waived with respect to certain documents by

sharing them with third parties, that certain documents were disseminated to Allergan employees

who allegedly did not have a “need to know,” that with respect to other documents there was

purportedly no legal advice indicated on the log, that certain documents allegedly pertained to

“business matters,” and that Defendants’ work product designations were supposedly improper.

Id. ¶ 7.

           After meeting and conferring with Plaintiff, and despite disagreeing with the validity of

any objection raised by Plaintiff, Defendants agreed to take a number of steps to respond to those

issues, in a good-faith attempt to resolve this dispute without burdening the Court, including:

(1) with respect to Plaintiff’s challenge on the basis of the fiduciary exception, reviewing

hundreds of privileged documents identified by Plaintiff to determine if any reflected the specific



                                                    4
     Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 9 of 25




categories of information that Plaintiff sought; (2) with respect to Plaintiff’s contention that

Defendants’ Privilege Logs did not specifically identify attorneys for every entry, supplementing

their Privilege Logs by, where not already included, adding a column and listing the specific

attorneys who were on the underlying legal advice, where available; (3) with respect to

documents circulated to third parties, re-analyzing the roles of the third parties to determine if

privilege had been waived; (4) with respect to the work product designations challenged by

Plaintiff, re-reviewing the relevant documents to supplement the descriptions on the Privilege

Logs and/or remove the designations; and (5) with respect to Plaintiff’s challenge to thousands of

other documents as potentially concerning business matters, re-reviewing those documents to

confirm the initial determination, supplement the descriptions on the Privilege Logs, and/or

produce the document. Gerber Decl. ¶ 8.

       While Defendants’ re-review was still ongoing, Plaintiff nonetheless filed a premature

letter motion to compel Defendants to produce the privileged documents on June 2, 2021. See

Letter addressed to Magistrate Judge Gabriel W. Gorenstein from James M. Wilson, Jr. dated

June 2, 2021, ECF No. 227. Plaintiff’s letter also challenged hundreds of documents that it had

not previously raised with Defendants, in addition to challenging on new grounds hundreds of

documents it previously challenged on different grounds. See Letter addressed to Magistrate

Judge Gabriel W. Gorenstein from Jared Gerber dated June 4, 2021, ECF No. 228. The Court

rejected Plaintiff’s request, stating that, given that Defendants “agreed as part of the meet-and-

confer process to re-review the subject documents and that re-review will be completed June 11,

2021, the Court denies the request at this time without prejudice to reinstatement on or before

June 18, 2021.” Memo Endorsement, dated June 7, 2021, ECF No. 234. Defendants

subsequently completed their re-review on June 11, 2021, and produced revised versions of the



                                                  5
     Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 10 of 25




Privilege Logs that same day. Gerber Decl. ¶ 10.2 More specifically, as part of those efforts,

Defendants re-reviewed 2,391 documents for privilege, agreed to produce 531 documents that

they had previously withheld, revised the redactions on another 40 documents, and revised the

privilege log descriptions for over 1,000 documents, all at considerable burden and expense. Id.

        Notwithstanding Defendants’ extensive re-review and supplemental productions, Plaintiff

made no effort to meaningfully engage with the additional information provided by Defendants.

Instead, shortly after receiving Defendants’ revised logs and additional productions, Plaintiff sent

a perfunctory letter to Defendants stating, “[b]ased on the information provided, it is our firm

belief that the attorney-client privilege does not apply to the above categories of documents

and/or the privilege has been waived.” Id. ¶ 11. Now, without any additional effort to meet and

confer with Defendants, Plaintiff again moves for an order compelling the production of

hundreds of documents across five newly described categories of documents that were not the

subject of any prior meet-and-confer discussions between the parties. And, as with Plaintiff’s

prior trip to the Court, Plaintiff now challenges, for the first time, more than 100 documents that

Plaintiff had not previously raised with Defendants in any of their prior correspondence. See,

e.g., Wilson Decl., Ex. 3 (AGN-00399427); Ex. 4 (Log No. 563, 840).

                                                 ARGUMENT

        Plaintiff’s categorical arguments that any documents that fall into the five categories they

identify cannot be privileged is contrary to well-settled law. “The attorney-client privilege

protects communications (1) between a client and his or her attorney (2) that are intended to be,



2
  While Plaintiff asserts that “[o]n Tuesday, June 15, 2021, Defendants emailed Plaintiff yet another revised Redact
Privilege Log and Withhold Privilege Logs reflecting further review and revisions,” Pl.s’ Br. at 6 (emphasis added),
those logs contained only minor changes to a small number of entries correcting inadvertent errors, almost all
relating to documents that Plaintiff did not challenge. See Wilson Decl., Ex. 2. With the exception of those minor
corrections, the June 15 logs were the same as those produced on June 11. Gerber Decl. 10.


                                                         6
       Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 11 of 25




and in fact were, kept confidential (3) for the purpose of obtaining or providing legal assistance.”

Am. C.L. Liberties Union v. U.S. Dep’t of Just., 90 F. Supp. 3d 201, 213-14 (S.D.N.Y. 2015)

(internal quotation marks omitted). Given “the necessity of corporate employees discussing

advice received by one agent of the corporation,” the privilege also protects from disclosure

communications among corporate employees that concern advice sought from, or rendered by,

counsel to the corporation. Scott v. Chipotle Mexican Grill, Inc., 94 F. Supp. 3d 585, 598

(S.D.N.Y. 2015); Bank Brussels Lambert v. Credit Lyonnais (Suisse) S.A., 160 F.R.D. 437, 442

(S.D.N.Y. 1995).

         As shown below and in the accompanying declarations, Defendants have met their

burden of establishing that the documents Plaintiff seeks are privileged.

  I.     DEFENDANTS HAVE PROPERLY CLAIMED PRIVILEGE OVER
         DOCUMENTS RELATING TO SO-CALLED “BUSINESS-RELATED
         MATTERS” FOR WHICH NO INDIVIDUAL ATTORNEYS ARE IDENTIFIED

         Plaintiff’s privilege challenges to 171 documents purportedly relating to “business-

related matters” that do not identify a specific attorney on the Privilege Logs are both factually

inaccurate and legally wrong.

         To begin with, to the extent that Plaintiff’s arguments about this category of documents

are premised on a view that Defendants’ Privilege Logs must specifically name an in-house

attorney to establish privilege, that position is legally incorrect. See, e.g., In re Currency

Conversion Antitrust Litig., No. 05 Civ. 7116(WHP)(THK), 2010 WL 4365548, at *2 (S.D.N.Y.

Nov. 3, 2010) (upholding claim of privilege where privilege log described documents as

“reflecting legal advice of in-house counsel”); MacNamara v. City of N.Y., No. 04 Civ

9612(KMK)(JCF), 2007 WL 755401, at *6 (S.D.N.Y. Mar. 14, 2007) (holding that redactions

were proper where privilege log stated that the redactions “described discussions with NYPD



                                                  7
     Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 12 of 25




Legal”).3 Regardless, certain of the documents challenged by Plaintiff in this category do

include specifically named attorneys on the Privilege Logs. See, e.g., Wilson Decl., Ex. 3

(AGN-00288837; AGN-00347962; AGN-00349674). Moreover, Plaintiff’s unsupported

assertion that Defendants were “unable to determine whether any attorney was involved” with

respect to certain documents, and therefore only “listed an unidentified ‘in-house counsel’ under

the ‘Underlying Legal Advice’ column” of their Privilege Logs, Pl.’s Br. at 10-11, is factually

incorrect. As Defendants would have explained to Plaintiff had Plaintiff made any effort to meet

and confer with Defendants on this issue, the Privilege Logs state “in-house counsel” in the

“Attorneys on Underlying Legal Advice” column where there is no attorney specifically named

in the relevant document but the document itself explicitly refers to a request for, or provision of,

legal advice from “Legal,” which is a reference to attorneys in Allergan’s in-house legal

department. Gerber Decl. ¶ 9. This is true of each of the documents identified on the Privilege

Logs as involving “in-house counsel,” including the sample documents submitted by Plaintiff for

in camera review. See Wilson Decl., Ex. 5. To the extent that there are any entries on the

Privilege Logs that do not name a specific attorney or mention “in-house counsel,” which is

difficult to discern from the unclear descriptions in Plaintiff’s brief,4 that appears to be because


3
  The cases cited by Plaintiff are not to the contrary. In In re Rivastigmine Pat. Litig., the party asserting privilege
had merely listed company’s “Patent and Trademark Department,” which included both attorneys and non-attorneys.
237 F.R.D. 69, 84 (S.D.N.Y. 2006), remanded in part on other grounds by 239 F.R.D. 351 (S.D.N.Y. 2006). The
court thus found that it could not uphold a claim of privilege because the party failed to establish that an attorney,
rather than a non-attorney member of that department, was involved in the communications. Similarly, in Certain
Underwriters at Lloyds’s v. Nat’l R.R. Passenger Corp., 162 F. Supp. 3d 145 (E.D.N.Y. 2016), the court held that
privilege had not been established because the privilege logs failed to identify whether the recipients (described as
“‘Underwriters at Interest’, ‘Interested Underwriters,’” or “‘Subscribing Insurers’”) were clients of the attorneys
who sent the communications. Id. at 155.
4
  Although Plaintiff purports to challenge 171 documents in this category, it also asserts that there are “395 entries
that include” some unspecified number of “documents in this category” where “Defendant has not even made an
effort to determine whether any attorney was involved in the solicitation or provision of legal advice,” as well as “a
further 220 entries in the category” where “an unidentified ‘in-house counsel’” is listed. Pl.’s Br. at 10-11.
Although Defendants do not fully understand where these numbers come from or how they related to each other, in
large part because of Plaintiff’s failure to fully meet and confer on these issues before raising them with the Court,
Defendants entirely reject the contention that they have “not even made an effort to determine whether any attorney

                                                           8
     Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 13 of 25




Plaintiff did not previously challenge Defendants’ assertion of privilege over those documents on

that basis. Needless to say, Defendants’ obligation to supplement the information in their logs

was “limited to those elements of the privilege or protection challenged by” Plaintiff. S.E.C. v.

Beacon Hill Asset Mgmt. LLC, 231 F.R.D. 134, 140 (S.D.N.Y. 2004); 8 Charles Alan Wright,

Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure § 2016.1 at 318. Defendants

were thus under no obligation to supplement their logs by identifying additional attorneys with

respect to those documents, and Plaintiff’s attempt to challenge these documents on this basis for

the first time before this Court should be rejected. See, e.g., Excess Ins. Co., Ltd. v. Rochdale

Ins. Co., No. 05 Civ. 10174, 2007 WL 2900217, at *1 (S.D.N.Y. Oct. 4, 2007) (“The purpose of

the meet and confer requirement is to resolve discovery matters without the court’s intervention

to the greatest extent possible. Only those matters that remain unresolved after serious attempts

to reach agreement should be the subject of a motion to compel.”).

         Plaintiff’s additional assertion that “[t]hese communications are further suspect in that the

privilege descriptions provided by Defendants pertain to non-legal matters,” Pl.’s Br. at 11,

likewise fails. Plaintiff’s argument in this respect elides the distinction between the “Privilege

Basis” and “Privilege Subject Matter” of the relevant documents. As is evident from the

“Privilege Basis” column, each of the documents were withheld or redacted because the contents

of those documents included either: (i) a request for legal advice; (ii) the provision of legal

advice; (iii) reflected legal advice; or (iv) provided information for the purpose of requesting

legal advice. The subject matter that such legal advice pertained to—reflected in the “Privilege

Subject Matter” column—is irrelevant to the determination of privilege. That legal advice is


was involved in providing the underlying legal advice that was allegedly discussed.” Id. at 10. As set forth in the
Gerber Declaration, Defendants carefully reviewed the privileged documents that Plaintiff has challenged—not
once, but twice—to ensure that for each document that Defendants redacted or withheld, there was an attorney
involved who was providing, or being solicited for, legal advice. Gerber Decl. ¶ 9.


                                                          9
     Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 14 of 25




provided or solicited in connection with supposedly “business-related matters,” Id. at 9-10, does

not make it any less legal. Because each of those documents provided, requested, or otherwise

reflected, legal advice, they are privileged. See Gen. Elec. Co. v. United States, No. 3:14-CV-

00190 (JAM), 2015 WL 5443479, at *2 (D. Conn. Sept. 15, 2015) (finding documents privileged

where privilege log explicitly describe documents as “reflecting legal advice” despite

challenger’s claim that they “were predominantly for business purposes”).

         Finally, Plaintiff’s further assertion that “documents that merely ‘reflect’ legal advice”

are not privileged, Pl.’s Br. at 11, likewise misses the mark. Courts consistently uphold privilege

assertions over documents described as “reflecting legal advice.” See In re Currency, 2010 WL

4365548, at *2 (holding that descriptions such as “training document reflecting legal advice from

in-house counsel re arbitration provision” are sufficient to invoke the privilege); S.E.C. v.

Beacon Hill Asset Mgmt. LLC, 231 F.R.D at 144 (upholding privilege log description of

correspondence “seeking, transmitting or reflecting legal advice”). Indeed, it is well established

that “communications among corporate employees that reflect advice rendered by counsel to the

corporation” are protected under the attorney-client privilege. Bank Brussels, 160 F.R.D. at 442

(internal citations omitted) (emphasis added).5

         Accordingly, the Court should reject Plaintiff’s challenges with respect to all of the

documents identified in this category.




5
  Plaintiff’s contention that “the actions taken by the client in response is a fact that is not covered by privilege”
Pl.’s Br. at 11, is irrelevant here, as Defendants did not claim privilege over documents that only reflected
Allergan’s actions in response to legal advice—rather than the legal advice itself.


                                                           10
       Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 15 of 25




 II.     DEFENDANTS HAVE PROPERLY CLAIMED PRIVILEGE OVER
         DOCUMENTS RELATING TO SO-CALLED “BUSINESS-RELATED
         MATTERS” ON WHICH ATTORNEYS WERE COPIED

         Plaintiff’s objection to a second category of documents that purportedly concerned

“business-related matters” and that copied specifically named attorneys fails for many of the

same reasons.

         As an initial matter, Plaintiff appears to take the position that these documents are not

privileged merely because the attorneys were copied on the documents, instead of being included

in the “To” or “From” line of these emails. But no such bright-line rule exists. Courts routinely

approve parties’ claims of privilege over emails on which lawyers are copied where, as here, the

other elements of privilege are met. See, e.g., TVT Records, Inc. v. The Island Def Jam Music

Grp., No. 02 Civ. 6644 (VMDF), 2003 WL 749801, at *6, (S.D.N.Y. Mar. 5, 2003) (finding that

emails were privileged where counsel was copied in order to obtain legal advice); In re N.Y.

Renu with Moistureloc Prod. Liab. Litig., No. MDL 1785, 2008 WL 2338552, at *10 (D.S.C.

May 8, 2008) (rejecting argument that email cannot be privileged where the lawyer is only cc’d

because “[s]uch a limitation would be inconsistent with the way that emails are sent” and noting

that “[s]ending an email by ‘cc’ is usually a question of convenience rather than an expression of

some intent to delineate priorities”).

         To be sure, where non-legal personnel are specifically asked “to respond to some

problem or issue,” merely including an attorney on the email will not automatically render the

email privileged. In re Buspirone Antitrust Litig., 211 F.R.D. 249, 253 (S.D.N.Y. 2002). But

“the fact that a request to counsel was sent simultaneously to non-legal personnel [does] not by

itself dictate the conclusion that the document was not prepared for the purpose of obtaining

legal advice.” Id. Nor is “the mere fact that a document is sent to many non-legal and few legal

personnel . . . determinative of whether it is privileged.” Id. (internal quotations omitted).

                                                  11
    Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 16 of 25




Indeed, even where the request for legal advice is not explicit, “information sent to corporate

counsel . . . with the expectation that the attorney will respond in the event that the matter raises

important legal issues” is no less privileged than “an explicit request.” Id. at 254 (quoting In re

Pfizer, Inc. Sec. Litig., No. 90 Civ. 1260 (SS), 1993 WL 561125, at *6 (S.D.N.Y. Dec. 23,

1993)).

          Here, the documents challenged by Plaintiff in this category all included, at the very

least, “an implied request for legal advice.” Pfizer, 1993 WL 561125, at *6. And while, as with

the documents challenged in the prior category, Plaintiff attempts to cast doubt on the privilege

status of these documents by mischaracterizing them as “having subject matters that are not legal

in nature,” Pl.’s Br. at 13, it is not surprising that documents pertaining to subjects like media

statements, customer communications, or marketing press releases would raise important legal

issues in light of the highly-regulated nature of the pharmaceutical industry. Cf. Gen. Elec.,

2015 WL 5443479, at *2 (noting that “in view of the . . . substantial legal regulatory overtones”

governing the transactions “at issue in th[e] case, it is far from surprising that GE would validly

claim privilege to a large proportion of responsive documents”).

          Perhaps recognizing that the inclusion of attorneys on these emails “with the expectation

that . . . [they] respond” renders such communications privileged, In re Buspirone, 211 F.R.D. at

254 (internal citations omitted), Plaintiff claims that “[o]n many of the redacted chains, the in-

house counsel included on the email fails to weigh in on the matter being discussed, further

evincing that the predominant purpose of the communication was non legal.” Pl.’s Br. at 13.

Not so. Although in some instances one version of the redacted email chain may not include a

response from in-house counsel, there is frequently another version of the same email chain

where the copied in-house counsel does weigh in. Indeed, for nearly all 12 sample documents



                                                  12
Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 17 of 25
       Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 18 of 25




whom are attorneys. Had Plaintiff properly met and conferred with Defendants about this issue,

rather than raising it for the first time in its submissions to the Court, Defendants would have

explained why this document remains redacted. Thus, rather than showing that Defendants have

been acting in an “arbitrary, haphazard, and over-aggressive manner,” as Plaintiff contends, Pl.’s

Br. at 15, this document instead demonstrates that Plaintiff’s repeated failure to engage in a good

faith meet-and-confer process has unnecessarily burdened the Court with this dispute.

III.     DEFENDANTS HAVE PROPERLY CLAIMED PRIVILEGE OVER
         DOCUMENTS RELATING TO SO-CALLED “POSSIBLY LEGAL SUBJECT
         MATTERS” FOR WHICH NO INDIVIDUAL ATTORNEYS ARE IDENTIFIED

         As with the first category of documents discussed above, Plaintiff wrongly claims that an

additional set of documents, which concern “possibly legal subject matters,” are not privileged

merely because the Privilege Logs identified “in-house counsel” in the “Underlying Legal

Advice” column. Pl.’s Br. at 15. Indeed, the only difference between these two challenges is

Plaintiff’s apparent concession that these documents do not pertain to “business matters.” Id.

But, as discussed above, see infra § I, Defendants only identified “in-house counsel” as the

relevant attorney where it was clear from the face of the document that “Legal” had been asked

for advice or that “Legal” had provided advice. And, again, the mere fact that Defendants did

not specifically name an “in-house” attorney on the underlying legal advice does not make these

documents any less privileged. See, e.g., In re Currency Conversion, 2010 WL 4365548, at *2;

MacNamara v. City of New York, 2007 WL 755401, at *6.

IV.      DEFENDANTS HAVE NOT WAIVED PRIVILEGE OVER DOCUMENTS
         SHARED WITH THIRD PARTY CONSULTANTS

         Plaintiff’s blanket assertion that Defendants waived privilege with respect to otherwise

privileged communications shared with Allergan’s third-party consultants also runs afoul of

well-settled law.


                                                 14
    Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 19 of 25




       As Plaintiff acknowledges, courts have recognized several exceptions to the general rule

that privilege is waived where an otherwise privileged communication is shared with a third

party. See Universal Standard Inc. v. Target Corp., 331 F.R.D. 80, 87 (S.D.N.Y. 2019). Such

exceptions include: “(1) cases in which the third party is deemed essential to allow

communication between the attorney and the client . . . (2) cases involving communications

between a third party and a corporation’s attorney where the third party is deemed the ‘functional

equivalent’ of a corporate employee . . . and (3) cases involving consultants used by lawyers to

assist in performing certain tasks that go beyond advising a client as to the law – in particular,

tasks that promote broader public interests in the observance of law and administration of

justice.” Id. (internal quotations and citations omitted). The third parties identified on

Defendants’ Privilege Logs—such as public relations firms, financial advisors, medical device

distributors, and individual doctors—were acting in such roles at the times of the privileged

communications at issue, and thus clearly fall within the waiver exceptions.

       First, inclusion of public relations firms and financial advisors, such as

                                         on otherwise privileged communications does not waive

privilege under the circumstances here. Notably, Allergan’s public relation consultants were at

points supervised by Allergan’s in-house counsel and were retained to advise Allergan on issues

including public statements, regulatory presentations, media inquiries, and government

communications on issues arising from Allergan’s breast implant business that carried legal

risks. See Declaration Of Taylor K. Reynolds In Support Of Defendants’ Opposition To Lead

Plaintiff’s Motion To Compel (“Reynolds Decl.”) ¶¶ 8-36. As recognized by Judge Kaplan in In

re Grand JurySubpoenas Dated March 24, 2003, 265 F. Supp. 2d 321, 330-331 (S.D.N.Y. 2003),




                                                 15
    Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 20 of 25




communications with public relation consultants on such tasks are protected by attorney-client

privilege:

               This Court is persuaded that the ability of lawyers to perform some
               of their most fundamental client functions. . . would be undermined
               seriously if lawyers were not able to engage in frank discussions of
               facts and strategies with the lawyers’ public relations consultants.
               For example, lawyers may need skilled advice as to whether and
               how possible statements to the press—ranging from ‘no comment’
               to detailed factual presentations—likely would be reported in order
               to advise a client as to whether the making of particular statements
               would be in the client’s legal interest. And there simply is no
               practical way for such discussions to occur with the public relations
               consultants if the lawyers were not able to inform the consultants of
               at least some non-public facts, as well as the lawyers’ defense
               strategies and tactics, free of the fear that the consultants could be
               forced to disclose those discussions.

Id. at 330-31; see also In re Abilify (Aripiprazole) Prods. Liab. Litig., No. 3:15-md-2734, 2017

WL 6757558, at *8 (N.D. Fla. Dec. 29, 2017) (“In the world today—where a drug manufacturer

may face liability in the hundreds of millions of dollars in a product liability suit—it is not only

common but necessary to involve public relations and marketing consultants to assist in-house

counsel and outside counsel in responding to media inquiries regarding ongoing or threatened

legal actions. So long as the role of the consultant is to assist legal counsel in responding to the

media the protections of the attorney-client privilege should apply the same as where a corporate

employee is tasked with responding to media inquiries.”). Such necessity also applied here,

where Allergan, including its in-house counsel, at times relied on public relation consultants for

guidance in communicating with government and regulatory agencies and the media on issues

involving BIA-ALCL—an issue which involved significant legal risk. See Reynolds Decl. ¶¶ 8-

36. Significantly, although unmentioned by Plaintiff, Defendants produced numerous documents

involving Allergan’s third party public relation consultants that copied in-house lawyers, where

those documents were purely factual in nature and did not contain explicit legal advice.


                                                 16
     Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 21 of 25




        For similar reasons, it is also uncontroversial that the inclusion of financial advisors such

as                    in connection with merger strategy and/or other corporate events does not

waive privilege over otherwise privileged communications. See Reynolds Decl. ¶¶ 40-42;

Pearlstein v. Blackberry Ltd, No. 13-CV-7060, 2019 WL 2281280, at *2 (S.D.N.Y. May 29,

2019) (holding that financial advisors on communications with counsel did not waive privilege

where the financial advisors were acting as the company’s agents, where the communications

were intended to be kept confidential, and where the financial advisors were providing counsel

with information about “strategic and transactional matters about which [the advisors] had

expertise”).6

        Second, Allergan’s communications with a number of affiliates (such as

                                                                            , distributors, and physicians on

the company’s                                                      , among other consultants, also clearly

fall within the exception to the attorney-client privilege waiver. At the time of the

communications at issue, such affiliates, distributors, and consultants undertook responsibilities

on various tasks on behalf of Allergan, such as distributing and promoting products in various

local markets, that often required receiving instructions and legal advice directly from Allergan’s

in-house counsel. See Reynolds Decl. ¶¶ 37-39. For example, the document bates-stamped

AGN-00473357, which Defendants produced in redacted form, shows Allergan’s in-house

counsel Dawn De Cruz providing legal instruction to

                                                . See Gerber Decl., Ex. 4. Donald Bunnin, a member

of Allergan’s in-house counsel, also was involved in correspondence with the



6
  Many of the communications challenged by Plaintiff in which Defendants corresponded with financial advisors
are, in any event, not responsive. Thus, even if the documents are not privileged (which they are), the documents
would not need to be produced.


                                                        17
    Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 22 of 25




                             See, e.g., Wilson Decl., Ex. 4 (Log No. 1928). Courts have found

that consultants who operate in such roles merit attorney-client privilege protection. See In re

Copper Mkt. Antitrust Litig., 200 F.R.D. 213, 216 (S.D.N.Y. 2001) (holding that a consultant

was entitled to attorney-client protection due to the client’s role in “having authority to make

decisions and statements on the [the company’s] behalf and seeking and receiving legal advice

from [the company’s] counsel with respect to the performance of its duties.”).

       Plaintiff’s identified sample documents similarly do not point towards a waiver of

attorney-client privilege. All of those sample documents involved third-party public relations

consultants or Allergan’s                                             acting in roles protected by

the recognized exceptions to attorney-client privilege waiver. Plaintiff makes the unsupported

claim that the third party consultants were providing business, not legal advice, in these

communications. However, the context of the emails indicate that the issues discussed did, in

fact, have implications on the legal risks arising from Allergan’s breast implant business. For

example, in the document bates-stamped AGN-00275427,




                                                                          Wilson Decl., Ex. 8. The

information redacted from this document reflects the involvement of Allergan’s legal team on a

response to findings that could impact Allergan’s legal risk relating to its breast implant

business. Similarly, in the document bates-stamped AGN-00542165, Allergan,




                                                 18
         Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 23 of 25




                                                                         . See id.; Reynolds Decl. ¶¶

13-19.7 It is also is of no import, contrary to Plaintiff’s claim, that certain communications were

not explicitly from or directed to Allergan’s in-house counsel. As noted by the court in In re

Grand Jury Subpoenas Dated March 24, 2003, 265 F. Supp. 2d 321, 331 (S.D.N.Y. 2003), such

a distinction is “mere formalism” because communications—including those shared with third

party consultants—are protected regardless of whether they are directed at an attorney, as long as

“the communication be made in confidence for the purpose of obtaining legal advice from the

lawyer.”

    V.     DEFENDANTS HAVE NOT WAIVED PRIVILEGE OVER DOCUMENTS
           PURPORTED TO HAVE BEEN “WIDELY DISSEMINATED” TO ALLERGAN
           EMPLOYEES

           Finally, Plaintiff’s contention that privilege was waived with respect to communications

that were supposedly “widely disseminated” among Allergan employees also fails. See Pl.’s Br.

at 21-22.

           As an initial matter, several of the documents that Plaintiff challenge involve legal advice

provided to or shared with a group of employees who constituted a



                                                            See, e.g., AGN-00466746, AGN-

00355792; Gerber Decl. Ex. 5-6.




7
 One sample document designated by Plaintiff was also produced in unredacted form. Compare AGN-00284460
with AGN-00007885.


                                                    19
Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 24 of 25
Case 1:18-cv-12089-CM-GWG Document 251 Filed 07/08/21 Page 25 of 25
